Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3 – 5, 9 – 11, 21, and 23 - 28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for new radio (NR) initial synchronization. Each independent claim identifies the uniquely distinct features: 

Regarding claim 1, a method performed by a wireless transmit/receive unit (WTRU), the method comprising:
receiving, by the WTRU from a base station (BS), a plurality of synchronization signals transmitted using multiple beams of the BS;
comparing a received energy of each beam received by the WTRU of the multiple beams against a first threshold to identify a subset of the multiple beams of the BS;
comparing an accumulated received energy of each beam of the subset against a second threshold;
determining, from the plurality of synchronization signals, control information of the BS, wherein the control information comprises timing information including an orthogonal frequency division multiplexing (OFDM) symbol index, a synchronization signal block index or beam sweep timing information; and
receiving data, from the BS, on a beam of the subset in accordance with the determined control information.

Regarding claim 24, a wireless transmit/receive unit (WTRU) comprising:
a receiver configured to receive, from a base station (BS), a plurality of synchronization signals transmitted using multiple beams of the BS;
circuitry configured to compare a received energy of each beam received by the WTRU of the multiple beams against a first threshold to identify a subset of the multiple beams of the BS;
the circuitry further configured to compare an accumulated received energy of each beam of the subset against a second threshold;
the circuitry further configured to determine, from the plurality of synchronization signals, control information of the BS, wherein the control information comprises timing information including an orthogonal frequency division multiplexing (OFDM) symbol index, a synchronization signal block index or beam sweep timing information; and
a receiver configured to receive data, from the BS, on a beam of the subset in accordance with the determined control information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473